United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.Q., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-11
Issued: August 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2010 appellant, through her attorney, filed a timely appeal of a
September 3, 2010 Office of Workers’ Compensation Programs’ (OWCP) decision suspending
her compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to suspend appellant’s compensation
benefits in accordance with section 8123 of FECA on the grounds that she refused to cooperate
with a scheduled medical examination.
FACTUAL HISTORY
On August 20, 2008 appellant, then a 43-year-old letter carrier, filed a traumatic injury
alleging that she injured her left shoulder when a letter case full of mail fell on her. OWCP
1

5 U.S.C. § 8101 et seq.

accepted her claim for contusion of the shoulder and left upper arm as well as a sprain of the
shoulder and upper arm.
OWCP referred appellant for a second opinion evaluation with Dr. Sanford Wert, a
Board-certified orthopedic surgeon, on September 2, 2009. In a report dated October 5, 2009,
Dr. Wert reviewed her history of injury and performed a physical examination. He found diffuse
tenderness in the left shoulder and noted that appellant complained of pain on all ranges of
motion with no deltoid atrophy or tightness. Dr. Wert stated, “Due to claimant’s complaints of
pain objective testing could not be performed.” He noted appellant’s range of motion with
flexion of 15 degrees, abduction of 5 degrees and 0 degrees of internal and external rotation.
Dr. Wert stated:
“The claimant complained of pain, placed severe limitations on today’s
examination, allowed for virtually no movement of the left shoulder/arm and
allowed for no objective testing. It is my impression that the claimant exhibited
significant symptom magnification during the examination. Due to the limitations
placed on my examination by the claimant I an unable to comment on if her
condition has resolved. I defer comments until such time as the claimant will
allow for an objective examination.”
Dr. Wert found that appellant’s symptoms did not correlate clinically with the left
shoulder magnetic resonance imaging (MRI) scan. He stated that he was unable to determine if
she still had residuals of her accepted condition, if she was able to return to work or her
restrictions due to the severe limitations that she placed on his examination.
In a letter dated January 8, 2010, OWCP informed appellant that she was noncomplaint
with her scheduled second opinion evaluation with Dr. Wert. It proposed to suspend her
compensation benefits. It allowed her 14 days to submit in writing her reasons for failing to
cooperate with the scheduled examination. OWCP informed appellant, “If you do not show
good cause, your entitlement to compensation will be suspended under 5 U.S.C. § 8123(d) until
after you attend and fully cooperate with the examination.”
On January 14, 2010 appellant responded stating that she attended the examination with
Dr. Wert and cooperated to the fullest. She contended that Dr. Wert confused her with another
patient.
OWCP referred appellant for a second examination by Dr. Wert on January 27, 2010.
The accompanying documentation stated, “If an employee refuses to submit or obstructs an
examination, his right to compensation … is suspended until the refusal or obstructions stops.
Compensation for the period for the refusal or obstruction is deducted from the period for which
compensation is payable to the employee.”
Dr. Wert examined appellant on March 12, 2010. He noted her continued complaints of
left shoulder pain, stiffness, tightness and swelling. Dr. Wert stated that appellant reported
limitations in sitting, walking and standing due to shoulder pain. Appellant stated that she
required assistance in cooking, cleaning, shopping, running errands and maintaining personal
hygiene. On physical examination, Dr. Wert stated that she had a normal gait and independent

2

ambulation and that she was able to mount and dismount the examining table without difficulty.
He noted that examination of the left shoulder elicited complaints of pain to light touch and that
range of motion testing was performed actively by appellant. Dr. Wert advised that due to
appellant’s complaints no objective testing could be performed. He noted that there was deltoid
atrophy or grittiness with flexion to 50 degrees abduction to 40 degrees, internal rotation of
75 degrees and external rotation to 35 degrees. Dr. Wert diagnosed sprain and strain of the left
shoulder. He stated:
“As exhibited during my prior examination and yet again, [appellant] complained
of pain to light touch, did not allow for objective left shoulder examination and
due to her complaints, muscle testing of the left upper extremity could not be
accurately measured. [Appellant] permitted markedly diminished range of motion
testing.
It is my impression that [she] exhibited significant symptom
magnification during today’s physical examination. Yet, again, I defer comments
pertaining to disability until such time as [appellant] will allow for an objective
examination.”
Dr. Wert stated that he was unable to address appellant’s ability to return to work or her
restrictions. He was also unable to comment on whether she still had disabling residuals.
By decision dated March 19, 2010, OWCP finalized the suspension of appellant’s
compensation under section 8123(d) of FECA effective March 19, 2010. It found that she was
noncompliant with the physical examination by Dr. Wert. Appellant did not allow for a proper
orthopedic evaluation and impeded Dr. Wert’s efforts to render an objective decision.
On March 26, 2010 appellant contended that she cooperated with Dr. Wert’s examination
to the fullest despite pain and swelling. She requested an oral hearing that was held on
July 19, 2010. Appellant stated that she responded to all questions posed by Dr. Wert, did not
refuse any tests, but informed Dr. Wert that she had pain in her left arm as he raised it.
By decision dated September 3, 2010, the Branch of Hearings and Review found that
OWCP properly suspended appellant’s compensation benefits based on her refusal to cooperate
with a medical examination. The hearing representative found that appellant exaggerated her
symptoms to such an extent that Dr. Wert could not provide an objective report.
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.2
The determination of the need for an examination, the type of examination, the choice of locale
and the choice of medical examiners are matters within the province and discretion of OWCP.3
OWCP’s federal regulations at section 10.320 provide that a claimant must submit to
examination by a qualified physician as often and at such time and places as OWCP considers
2

5 U.S.C. § 8123(a).

3

James C. Talbert, 42 ECAB 974, 976 (1991).

3

reasonably necessary.4 Section 8123(d) of FECA and section 10.323 of OWCP’s regulations
provide that, if an employee refused to submit to or obstructs a directed medical examination, his
or her compensation is suspended until the refusal or obstruction ceases.5 However, before
OWCP may invoke these provisions, the employee is provided a period of 14 days within which
to present in writing his or her reasons for the refusal or obstruction.6 If good cause for the
refusal or obstruction is not established entitlement to compensation is suspended in accordance
with section 8123 of FECA.7
ANALYSIS
The Board finds that OWCP abused its discretion in suspending appellant’s
compensation for obstructing an examination. Appellant’s claim was accepted for a contusion
and sprain of the left upper arm. OWCP referred her for a second opinion evaluation with
Dr. Wert to determine the extent of her disability and residuals. In an October 5, 2009 report,
Dr. Wert stated that appellant’s symptom magnification was such that he was unable to provide
objective findings addressing appellant’s current condition, disability or medical residuals. By
letter dated January 8, 2010, OWCP informed appellant of her obligation to cooperate with
medical evaluations and allowed 14 days for a response. On January 14, 2010 she replied that
she had cooperated and OWCP rescheduled the medical examination by Dr. Wert. In a
March 12, 2010 report, Dr. Wert again found that appellant’s symptom magnification interfered
with his ability to provide objective findings regarding the issues of diagnoses, disability and
medical residuals. OWCP then suspended appellant’s compensation benefits by decision dated
March 19, 2010.
While OWCP provided appellant notice that she had 14 days to provide reasons for
failing to cooperate with the October 5, 2009 examination by Dr. Wert, it did not provide her
with similar notice following the March 12, 2010 examination. Rather, it finalized the
suspension effective March 19, 2010. OWCP’s procedures clearly state that if a claimant does
not cooperate with a scheduled appointment he or she should be asked to provide a written
explanation within 14 days.8 After her failure to cooperate with the March 12, 2010
examination, appellant should have been provided proper notice and given 14 days to submit
written reasons for her failure to cooperate. The Board finds that OWCP erred in suspending her
right to compensation benefits based on notice pertaining to the October 5, 2009 examination.9

4

20 C.F.R. § 10.320.

5

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluation Medical Evidence, Chapter
2.810.14(d) (July 2000).
7

See Scott R. Walsh, 56 ECAB 592 (2005); Raymond C. Dickinson, 48 ECAB 646 (1997).

8

Supra note 6.

9

K.G., Docket No. 10-137 (issued August 6, 2010); J.C., Docket No. 09-609 (issued January 5, 2010).

4

CONCLUSION
The Board finds that OWCP did not properly suspend appellant’s right to compensation
benefits beginning March 19, 2010.
ORDER
IT IS HEREBY ORDERED THAT the September 3, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 2, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

